Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128878 (210)                                                                                         Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  46TH CIRCUIT TRIAL COURT,                                                                                           Justices
             Plaintiff, Counter-Defendant,
             Third-Party Plaintiff-Appellee,
  v       	                                                           SC: 128878
                                                                      COA: 254179
                                                                      Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS, 

           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellants,

  and
  COUNTY OF KALKASKA,

           Intervening Defendant,                             

           Counter-Plaintiff, Third-Party                                

           Plaintiff-Appellant,

  and
  COUNTY OF OTSEGO,

             Third-Party Defendant. 

  _________________________________________/ 


         On order of the Court, the motion for review of taxation of costs is GRANTED. A
  public question being involved, and in light of the relationships between the parties, no
  costs are awarded.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2006                       _________________________________________
         d1025                                                                 Clerk